UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-1003


CLARA LEWIS BROCKINGTON,

                     Plaintiff - Appellant,

              v.

RONALD L. HAVNER, JR., C.E.O.; PUBLIC STORAGE CORPORATE OFFICE;
DANIELLE JONES, District Manager; NATHAN BATCHELOR, Senior District
Manager; PUBLIC STORAGE OF FLORENCE, SOUTH CAROLINA,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:19-cv-01752-RBH)


Submitted: August 28, 2020                                   Decided: September 10, 2020


Before MOTZ, KEENAN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clara Lewis Brockington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clara Lewis Brockington appeals the district court’s order adopting as modified the

magistrate judge’s recommendation and dismissing Brockington’s civil action without

prejudice. ∗ On appeal, we confine our review to the issues raised in the informal brief. See

4th Cir. R. 34(b). Because Brockington’s informal brief does not challenge the basis for

the district court’s disposition of her claim, she has forfeited appellate review of the court’s

order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                  AFFIRMED




       ∗
          Although the district court dismissed the complaint without prejudice, we have
jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 615 (4th Cir.
2020).

                                               2